THE THIRTEENTH COURT OF APPEALS

                                   13-16-00324-CV


     Cameron County and Los Fresnos Consolidated Independent School District
                                        v.
              Valley Sandia, Ltd. Co., a Texas Limited Liability Co.


                                   On Appeal from the
                    404th District Court of Cameron County, Texas
                          Trial Cause No. 2012-DCL-3678-G


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be AFFIRMED. The Court

orders the judgment of the trial court AFFIRMED. No costs are assessed as appellant’s

are exempt from payment.

      We further order this decision certified below for observance.

March 29, 2018